DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                            SEAN KOWLESSAR,
                                Appellant,

                                        v.

                            STATE OF FLORIDA,
                                 Appellee.

                                 No. 4D17-1675

                                 [March 28, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Jack S. Cox, Judge;
L.T. Case No. 502014CF000300AXXXMB.

    Joshua LeRoy of LeRoy Law, PA, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   The State concedes, and we agree, that the record does not conclusively
refute Kowlessar’s post-conviction claim. We therefore reverse and
remand with instructions for the trial court to either attach additional
records conclusively refuting Kowlessar’s claim, 1 or conduct an evidentiary
hearing, if necessary.

    Reversed and remanded.

GROSS, DAMOORGIAN and CONNER, JJ., concur.

                             *          *           *

    Not final until disposition of timely filed motion for rehearing.



1We also note that the record attached to the order did not include Page 2 of the
plea form which contained Kowlessar’s conditions.